Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  157200                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                   SC: 157200
                                                                      COA: 338552
                                                                      Monroe CC: 17-243452-FC
  ROMON BERRY McBURROWS,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether Monroe County is a proper venue for the charge of delivery of
  a controlled substance causing death, MCL 750.317a. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 16, 2018
         d0509t
                                                                                Clerk